Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered October 26, 1988, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*708Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in allowing the People to cross-examine the defendant about three prior theft-related convictions. The defendant’s long criminal record, dating back to 1979, reveals a willingness on his part to place the advancement of self-interest ahead of principle or the interests of society (see, People v Sandoval, 34 NY2d 371). While most of the defendant’s prior arrests and convictions are for theft-related crimes which are highly probative of his credibility on the witness stand (see, People v Sandoval, supra), the court exercised its discretion so as to limit the People’s cross-examination of the defendant to only three such prior convictions.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The testimony of the undercover police officer clearly established that the defendant sold him a plastic vial which contained cocaine. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Eiber, Balletta and Ritter, JJ., concur.